DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1, 2, and 7 previously were canceled.  Accordingly, claims 3-6, and 8-16 remain pending and under current examination.  It is noted that potassium aluminum sulphate as in claims 3 and 11 has been elected by original presentation.

Withdrawn Rejections 
	The rejection of claims 3 and 4 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to the claims.  Applicant’s argument to this effect is persuasive.

Modified Rejections As Necessitated by Amendments of 12/16/2020, No New References Cited
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Herpens et al. (US 20020119109) in view of Galleguillos et al. (US 5,632,974).
The instant claims are drawn to a composition comprising a pearling agent, an antiperspirant and/or deodorant active, wherein the composition does not comprise a rheology modifier, a viscosity modifier, a thickening agent, or a gelling agent, and wherein the personal care composition exhibits pearlescence, as further specified in the claims.
Regarding claim 3, Herpens et al. teaches an example of an antiperspirant composition that consists of only steareth-21 (surfactant) at 3 wt%, steareth-2 (surfactant) at 2 wt%, aluminum chlorohydrate (antiperspirant/deodorant active) at 3 wt%, PPG-15 stearyl ether at 4.5 wt%, preservative and perfume at an effective amount, and water as the predominant component (see example 1). The composition is devoid of gelling agents, thickening agents, viscosity modifiers, and rheology modifiers.  It is noted that the instantly claimed functional language “exhibits pearlescence” as in claim 3 is considered met by the cited art since a product and its properties are inseparable. 
Although Herpens teaches aluminum chlorohydrate, the species of which is hereby rejoined with the potassium aluminum sulphate instantly elected, Herpens does not specify potassium aluminum sulphate as instantly elected as the antiperspirant or deodorant active agent.  It is noted that Herpens specifies an antiperspirant amount of particularly between 0.01 and 20% of the total formulation (see Herpens claim 6 for instance).
Galleguillos cures this deficiency.  Galleguillos teaches solid antiperspirant compositions and defines state of the art carrier components which may be desirably used to deliver the antiperspirant deodorants.  Galleguillos teaches potassium alum and aluminum chlorohydrate as equivalent water-soluble antiperspirant compounds (see column 6, lines 26-30).  As to the newly recited range of antiperspirant and/or deodorant active amount of between 8 and 12 weight% of the total formulation, Galleguillos specifies the antiperspirant may desirably be included in an amount between about 1 and 40% (see column 5, lines 39-40) and more particularly between about 10 and 25% (see column 6, lines 24-25); it is noted that these ranges overlap and render obvious the instantly claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Both Herpens and Galleguillos are directed to antiperspirant compositions.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute potassium aluminum sulphate, also known as potassium alum, as taught by Galleguillos, for the aluminum chlorohydrate of Herpens, with a reasonable expectation of success.  One would have been motivated to do so since Galleguillos teaches these components as equivalently useful antiperspirant active agents as recognized in the art.  
Further regarding claim 4, it is noted that Herpens does not include additional pearling agents.

Response to Arguments
Regarding claims 3 and 4, Applicant argues that Herpens uses aluminum chlorohydrate for a different medical purpose (reducing sebum production rather than sweat) and notes that Herpens exemplifies a lower percentage of aluminum chlorohydrate than encompassed in the amended claims.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, Applicant’s argument is not persuasive because the reason or motivation to modify the reference may suggest what the inventor has done but for a different purpose or to solve a different problem.  In the instant case, it is maintained that one would have been motivated to substitute an antiperspirant active as set forth in the rejection of record based on a combination of Herpens and Galleguillos’ teachings.
Applicant argues that Galleguillos cannot remedy Herpens’ alleged deficiency, stating that Herpens does not “shed any light in the predictability of the dosage-effect” of the combination of claimed ingredients.  Applicant concludes there would have been nor reasonable expectation of success or motivation to modify Herpens’ teaching in increasing a dosage of aluminum chlorohydrate from 3% as in Herpens’ example to 8-12% as in the amended claims.
In reply, Applicant’s argument has been fully considered but is not persuasive since both Herpens and Galleguillos, as outlined in the modified rejection necessitated by amendment, considered individually and combined as a whole teach an antiperspirant component in a range overlapping the instantly claimed range.  The cited references are not limited to a reading of the examples and embodiments but rather are considered for what they considered as a whole reasonably would have suggested to the artisan.

Claims 5, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Herpens et al. (US 20020119109) in view of Galleguillos et al. (US 5,632,974) and Cunningham (US2014/0004166) as evidenced by Marschner (US 4,526,780).
The instant claims are drawn to a composition consisting essentially of a pearling agent, an antiperspirant and/or deodorant active, wherein the composition does not comprise a rheology modifier, a viscosity modifier, a thickening agent, or a gelling agent, and wherein the personal care composition exhibits pearlescence, as further specified in the claims.
It is noted that the claim language “consisting essentially of” has been interpreted as the same or substantially the same as “comprising” in the instant case since the specification as filed does not provide a clear definition of what components are included and/or excluded by this terminology.
Regarding claim 5, Herpens et al. teaches an example of an antiperspirant composition that consists of only steareth-21 (surfactant) at 3 wt%, steareth-2 (surfactant) at 2 wt% (limitations of claims 5, 6, 8, and 9), aluminum chlorohydrate (antiperspirant/deodorant active) at 3 wt%, PPG-15 stearyl ether at 4.5 wt%, preservative and perfume at an effective amount, and water as the predominant component in an amount within the claimed range (see example 1). The composition is devoid of gelling agents, thickening agents, viscosity modifiers, and rheology modifiers.  It is noted that the instantly claimed functional language “exhibits pearlescence” as in claim 3 is considered met by the cited art since a product and its properties are inseparable.
Although Herpens teaches aluminum chlorohydrate, the species of which is hereby rejoined with the potassium aluminum sulphate instantly elected, Herpens does not specify potassium aluminum sulphate as instantly elected as the antiperspirant or deodorant active agent.  It is noted that Herpens specifies an antiperspirant amount of particularly between 0.01 and 20% of the total formulation (see Herpens claim 6 for instance).
Galleguillos cures this deficiency.  Galleguillos teaches solid antiperspirant compositions and defines state of the art carrier components which may be desirably used to deliver the antiperspirant deodorants.  Galleguillos teaches potassium alum and aluminum chlorohydrate as equivalent water-soluble antiperspirant compounds (see column 6, lines 26-30).  As to the newly recited range of antiperspirant and/or deodorant active amount of between 8 and 12 weight% of the total formulation, Galleguillos specifies the antiperspirant may desirably be included in an amount between about 1 and 40% (see column 5, lines 39-40) and more particularly between about 10 and 25% (see column 6, lines 24-25); it is noted that these ranges overlap and render obvious the instantly claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Both Herpens and Galleguillos are directed to antiperspirant compositions.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute potassium aluminum sulphate, also known as potassium alum, as taught by Galleguillos, for the aluminum chlorohydrate of Herpens, with a reasonable expectation of success.  One would have been motivated to do so since Galleguillos teaches these components as equivalently useful antiperspirant active agents as recognized in the art.
As to claim 5, Marschner et al. specify that PPG-15 stearyl ether is an emollient (see column 5 lines 34-40). 
Herpens does not specify the particular preservative which is caprylyl glycol as recited in claim 5.  Cunningham cures this deficiency.
Cunningham et al. teach that caprylyl glycol among known preservatives employed in topical compositions (see abstract and [0051]). 
Herpens, Galleguillos, and Cunningham are directed to topical formulations for hygienic applications.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to select caprylyl glycol as taught by Cunningham as a preservative generically disclosed in Herpens, with a reasonable expectation of success.  One would have been motivated to do so in the absence of Herpens’ specification of a particular preservative and in view of Cunningham’s disclosure of this among preservatives suitable in formulations for preventing skin irritation.
Further regarding claim 10, since a product and its properties are inseparable, a product having the requisite components outlined above necessarily would have had a viscosity characteristic the same or substantially the same as instantly claimed particularly in the absence of a rheology modifier, a viscosity modifier, a thickening agent, or a gelling agent as taught by Herpens and as instantly claimed.

Response to Arguments
Regarding the rejection of claims 5, 6, and 8-10, Applicant argues that neither Cunningham nor Marschner cures the alleged deficiency of Herpens and Galleguillos, the combination of which has been addressed above.  In reply, Applicant’s argument has been considered but is not persuasive in view of the aforementioned reasons for maintaining the combination of Herpens and Galleguillos for rendering obvious the claims as amended.

Claims 11, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Herpens et al. (US 20020119109) in view of Galleguillos et al. (US 5,632,974) and Genova et al. (US 6001341) as evidenced by Marschner (US 4,526,780).
The instant claims are drawn to a composition consisting essentially of a carrier, a surfactant, an antiperspirant and/or deodorant active, a preservative, an emollient, a pH modifier, and a pearling agent, as further specified in the claims.
It is noted that the claim language “consisting essentially of” has been interpreted as the same or substantially the same as “comprising” in the instant case since the specification as filed does not provide a clear definition of what components are included and/or excluded by this terminology.
 Regarding claim 11, Herpens et al. teaches an example of an antiperspirant composition that consists of only steareth-21 (pearling agent) at 3 wt%, steareth-2 (pearling agent) at 2 wt% (limitations of claims 11 and 12), aluminum chlorohydrate (antiperspirant/deodorant active) at 3 wt%, PPG-15 stearyl ether at 4.5 wt%, preservative and perfume at an effective amount, and water as the predominant component in an amount within the claimed range (see example 1)(limitation of claim 12). The composition is devoid of gelling agents, thickening agents, viscosity modifiers, and rheology modifiers.  It is noted that the instantly claimed functional language “exhibits pearlescence” as in claim 11 is considered met by the cited art since a product and its properties are inseparable.
Although Herpens teaches aluminum chlorohydrate, the species of which is hereby rejoined with the potassium aluminum sulphate instantly elected, Herpens does not specify potassium aluminum sulphate as instantly elected as the antiperspirant or deodorant active agent.  It is noted that Herpens specifies an antiperspirant amount of particularly between 0.01 and 20% of the total formulation (see Herpens claim 6 for instance).
Galleguillos cures this deficiency.  Galleguillos teaches solid antiperspirant compositions and defines state of the art carrier components which may be desirably used to deliver the antiperspirant deodorants.  Galleguillos teaches potassium alum and aluminum chlorohydrate as equivalent water-soluble antiperspirant compounds (see column 6, lines 26-30).  Galleguillos further teaches a surfactant component may be desirably included in a solid antiperspirant composition in an amount of about 0 to about 15% (see column 4, lines 49-52)(limitations of claims 11 and 12).  As to the newly recited range of antiperspirant and/or deodorant active amount of between 8 and 12 weight% of the total formulation, Galleguillos specifies the antiperspirant may desirably be included in an amount between about 1 and 40% (see column 5, lines 39-40) and more particularly between about 10 and 25% (see column 6, lines 24-25); it is noted that these ranges overlap and render obvious the instantly claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Both Herpens and Galleguillos are directed to antiperspirant compositions.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute potassium aluminum sulphate, also known as potassium alum, as taught by Galleguillos, for the aluminum chlorohydrate of Herpens, with a reasonable expectation of success.  One would have been motivated to do so since Galleguillos teaches these components as equivalently useful antiperspirant active agents as recognized in the art.  Further, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add the surfactant component as taught by Galleguillos in an amount recommended by Galleguillos, with a reasonable expectation of success.  One would have been motivated to do so based on Galleguillos’ explicit teaching that such as surfactant is an optional component which may be desirably included.
As to claim 11, Marschner et al. specify that PPG-15 stearyl ether is an emollient (see column 5 lines 34-40). 
Further regarding the pH modifier recited in claim 11, Herpens does not specify this component.
Genova cures this deficiency.  Genova teaches deodorant and/or antiperspirant cosmetic compositions (see title).  Genova specifies a buffer component may be desirably included in order to control the pH of the final product and that lactic acid or sodium lactate may be employed for this purpose.  In solution, these two would both be present and are considered a pH modifier as recited in claim 11.
Both Herpens and Genova are directed to deodorant and antiperspirant formulations.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add a buffer as a pH modifier as taught by Genova (see column 14, line 6) to the formulations of Herpens and Galleguillos, with a reasonable expectation of success.  One would have been motivated to do so to achieve a good skin compatibility on account of pH character.
The limitations of claims 14 and 15 have been addressed above in regard to the pearling agent components.  As to claim 16, since a product and its properties are inseparable, a product having the requisite components outlined above necessarily would have had a viscosity characteristic the same or substantially the same as instantly claimed particularly in the absence of a rheology modifier, a viscosity modifier, a thickening agent, or a gelling agent as taught by Herpens and as instantly claimed.

Response to Arguments
Regarding the rejection of claims 11, 12, and 14-16, Applicant argues that neither Genova nor Marschner cures the alleged deficiency of Herpens and Galleguillos, the combination of which has been addressed above.  In reply, Applicant’s argument has been considered but is not persuasive in view of the aforementioned reasons for maintaining the combination of Herpens and Galleguillos for rendering obvious the claims as amended.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Herpens et al. (US 20020119109) in view of Galleguillos et al. (US 5,632,974) and Genova et al. (US 6001341) as evidenced by Marschner (US 4,526,780) as applied to claims 11, 12, and 14-16 above, and further in view of Simsch et al. (US 2008/0312195A1).
It is noted that the claim language “consisting essentially of” has been interpreted as the same or substantially the same as “comprising” in the instant case since the specification as filed does not provide a clear definition of what components are included and/or excluded by this terminology.
The teachings of Herpens, Galleguillos, and Genova have been delineated above in regard to the carrier and pH adjusting components recited in claim 13.    None of these teaches the particular preservative recited in claim 13.  Simsch cures this deficiency.
Simsch teaches the state of the art with regard to preservatives including those for use in cosmetic compositions.  Simsch teaches preferred preservatives to include sodium salicylate and sodium benzoate, among others, useful in combinations (see [0079]).  
Both Herpens and Simsch are directed to products comprising preservatives.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select a preservative combination of sodium benzoate and sodium salicylate as suggested by Simsch for use in the generically disclosed preservative component referenced by Herpens, with a reasonable expectation of success.  One would have been motivated to do so based on Simsch’s teaching of preferred preservatives including these for their antimicrobial benefits (See [0079]).

Response to Arguments
Regarding the rejection of claim 13, Applicant argues that Simsch does not cure the alleged deficiency of Herpens and Galleguillos, the combination of which has been addressed above.  In reply, Applicant’s argument has been considered but is not persuasive in view of the aforementioned reasons for maintaining the combination of Herpens and Galleguillos for rendering obvious the claims as amended.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336.  The examiner can normally be reached on Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617